DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/11/2022 has been entered.
Status of Application
Applicant’s amendments filed on 02/11/2022 have been entered.
Claims 1-3, 5-10, 12, 13-16, and 18-20 are currently pending
Claims 2, 3, 5, 15, 18, and 20 have been withdrawn.
Claims 1 and 13 have been amended.
Claim Rejections - 35 USC § 103
Claims 1, 6-10, 12-14, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Byker et al. (US 2015/0202846) in view of Hwang et al. (US 9,686,859).
Regarding claim 1, Byker teaches a composite film (paragraph 0002) comprising: a PVB under-layer (sandwiched, paragraph 0021); a discontinuous (patterned, paragraph 0098) silver-based functional film overlying the PVB under-layer (paragraph 0013); and a PVB over-layer overlying the discontinuous silver-based functional film (sandwiched, paragraph 0021), wherein the composite film comprises an R/sq value of at least about 30 Ohm/sq (paragraph 0062). “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent evidence of criticality, the taught range of 0.01-1000 reads on the claimed range of at least about 30 Ohm/sq.
Byker teaches the composite film but does not teach the distribution of discontinuities, where at least one of the discontinuities passes entirely through the thickness of the silver-based functional film. 
Hwang teaches a substrate coated with a conductive silver layer (column 8, lines 15-22) including an irregular distribution of discontinuities (column 4, line 65 – column 5, line 6), where an irregular pattern of polygons creates lines with irregular discontinuities as in the bottom portion of figure 2. Hwang shows the discontinuities show a termination of the metal in the mesh; therefore, the discontinuity passes through the entire metal film (Fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the discontinuous silver pattern of Hwang in the silver layer of Byker because this can prevent a moiré phenomenon and a diffraction pattern (column 2, lines 35-40). 
Regarding claim 6, Byker teaches that the discontinuous silver-based functional film comprises an average thickness of 7-8 nm (paragraph 0137), where 7-8 nm is about 10 nm. Furthermore, Hwang teaches a thickness of 0.01 to 10 microns for the silver film, which overlaps the claimed range, in order for economic efficiency of producing the silver film. (Column 5, Lines 25-30). Therefore, it would have been obvious to one with ordinary skill in the art to use the claimed thickness in the silver film as taught by Byker and Hwang.
Regarding claim 7, Byker teaches that the PVB over-layer can comprises an average thickness of 0.75 mm (paragraph 0139). 
Regarding claim 8, Byker teaches that the PVB over-layer comprises a first surface in contact with the discontinuous silver-based functional layer (paragraph 0021) and wherein the first surface of the PVB over-layer comprises an average surface roughness of 10-150 microns (paragraph 0089).
Regarding claim 9, Byker teaches that the PVB under-layer can comprises an average thickness of 0.75 mm (paragraph 0139).
Regarding claim 10, Byker teaches that the PVB under-layer comprises a first surface in contact with the discontinuous silver-based functional layer (paragraph 0021) and wherein the first surface of the PVB under-layer comprises an average surface roughness of 10-150 microns (paragraph 0089). 
Regarding claim 12, Byker teaches that the discontinuous silver-based functional film comprises a functional film VLT of 71.4% (paragraph 0138).
Regarding claim 13, Byker teaches most of the limitations with respect to claim 1 above. Byker further teaches a first substrate underlying the PVB under-layer (paragraph 0139), and a second substrate underlying the PVB over-layer (paragraph 0139). 
Regarding claim 14, Byker teaches that the first substrate is a glass substrate (paragraph 0139).
Regarding claim 16, Byker teaches the composite film but does not teach the gap length. Hwang teaches a substrate coated with a conductive silver layer (column 8, lines 15-22) including a pitch, distance from hole to hole, of 600 microns or less (column 4, lines 7-10). Hwang also teaches the interval between breakages is 50 microns or less. (Claim 2 of Hwang) This means the gap between the intervals must be also 50 microns or less, which overlaps the claimed range. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the pattern of Hwang in the product of Byker because this can prevent a moiré phenomenon and a diffraction pattern (column 2, lines 35-40). 
Regarding claim 19, Byker teaches that the discontinuous silver-based functional film comprises an average thickness of 7-8 nm (paragraph 0137), where 7-8 nm is about 10 nm. Furthermore, Hwang teaches a thickness of 0.01 to 10 microns for the silver film, which overlaps the claimed range, in order for economic efficiency of producing the silver film. (Column 5, Lines 25-30). Therefore, it would have been obvious to one with ordinary skill in the art to use the claimed thickness in the silver film as taught by Byker and Hwang. 
Response to Arguments
Applicant’s arguments have been fully considered.
Applicant argues that Hwang does not specifically teach a discontinuous metal film having irregular discontinuities that pass through the entire film. This argument is found unpersuasive, as Hwang teaches a metal conductive line pattern with line breakages, discontinuities that pass through the entire film, in an irregular pattern. (Claim 1 of Hwang). Therefore, Hwang teaches the claimed limitations that Byker does not specifically teach. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358. The examiner can normally be reached Monday through Friday: 8:30am-3:30pm, 9:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Zhang/Primary Examiner, Art Unit 1781